DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Applicant’s election without traverse of Species 1A, drawn to metal-containing grains that contain metal alloy NdFeB, Species 2B, drawn to a welded permanent-magnet structure, and Species 3B, drawn to a permanent-magnet structure contained within a solid bulk magnet, in the reply filed on 04/05/2022 is acknowledged.
Claims 29-30 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2022.
Therefore, claims 1-28 and 31-32 remain for examination and are addressed in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. 
Specifically, instant specification discloses as follows regarding metal-containing grains. “[0028] The metal-containing grains may contain a metal selected from the group consisting of Fe, Ni, Al, Co, Cr, Nd, B, Sm, Dy, and combinations thereof. In some embodiments, the metal-containing grains contain a metal alloy selected from the group consisting of NdFeB, FeCoCr, FeAlNiCo, SmCo, Dy2O3, SrRuO3, and combinations thereof.”
Moreover, instant specification discloses as follows regarding region-average alignment angle θ. “[0029] In some embodiments, the region-average alignment angle θ is from −10° to 10°, from −5° to 5°, from −2° to 2°, or from −1° to 1°. In other embodiments, the region-average alignment angle θ is selected from  In certain embodiments, the region-average alignment angle θ is 0°. In certain embodiments, the region-average alignment angle θ is 90°.”
In addition, instant specification discloses as follows regarding the average magnetic domain size.  “[0081] A magnetic domain may contain an individual metal-containing grain. Typically, a magnetic domain contains multiple metal-containing grains. In some embodiments, the average magnetic domain size is about the same as the average grain size. In other embodiments, the average magnetic domain size is larger than the average grain size. [0082] The average magnetic domain size may be from 1 micron to 1000 microns, for example. In some embodiments, the average magnetic domain size is from 10 microns to 10 millimeters. [0083] The average grain size may be from 0.1 microns to 50 microns, for example. An exemplary average grain size is from about 1 micron to about 5 microns.”
In addition, instant specification discloses as follows regarding the composition of region. “[0028] The metal-containing grains may contain a metal selected from the group consisting of Fe, Ni, Al, Co, Cr, Nd, B, Sm, Dy, and combinations thereof. In some embodiments, the metal-containing grains contain a metal alloy selected from the group consisting of NdFeB, FeCoCr, FeAlNiCo, SmCo, Dy2O3, SrRuO3, and combinations thereof. When there are multiple regions, there may be different compositions in those regions, including different types or amounts of metal-containing grains, for example. An example is a surface region with a different composition than a bulk region of the permanent-magnet structure.” “[0036] In some permanent-magnet structures, there is at least one additional region having a plurality of additional magnetic domains and a plurality of metal-containing grains. The additional region may have a different composition compared to the bulk region(s).” “[0077] The metal-containing grains may contain a metal selected from the group consisting of Fe, Ni, Al, Co, Cr, Nd, B, Sm, Dy, and combinations thereof. In some embodiments, the metal-containing grains contain a metal alloy selected from the group consisting of NdFeB, FeCoCr, AlNiCo, SmCo, Dy2O3, SrRuO3, and combinations thereof. When there are multiple regions, there may be different compositions in those regions, including different types or amounts of metal-containing grains, for example. An example is a surface region with a different composition than a bulk region of the permanent-magnet structure.” Conversely, Instant claim 28 requires “The permanent-magnet structure of claim 25, wherein said additional region has a different composition compared to said region.” which means that instant claim covers all compositions including those taught in the instant specification.
However, the instant claims do not recite of these above limitations or the species that were disclosed in the instant specification. Further, there is no evidence on the record that the genus is contemplated since instant disclosure does not teach of any other species that would be part of the genus (for example undisclosed compositions for metal containing grains, region-average alignment angle θ that is not −10° to 10° or 0° to 90°, average magnetic domain size not in range from 1 micron to 1000 microns and all compositions for the regions. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Influences of Laser Spot Welding on Magnetic Property of a Sintered NdFeB Magnet of Chang (NPL’1).
Regarding claims 1-28 and 31-32, Influences of Laser Spot Welding on Magnetic Property of a Sintered NdFeB Magnet of Chang (NPL’1) teaches permanent magenerts NdFeB magnet (N48H) {abstract, 1. Introduction, 2. Materials and Methods 1st paragraph} which reads on the permanent-magnet structure and the metal alloy of the instant claims. The prior art teaches of experimental studies on the magnetic domains {4.2} and therefore infers that the alloy has plurality of magnetic domains as claimed in the instant claims. 
Regarding the limitation of “within said region, a plurality of metal-containing grains, wherein said plurality of metal-containing grains is characterized by an average grain size” {claim 1}, the prior art teaches that its alloy contains grains {Section 3.1}  which means that they would naturally posses an average grain size as claimed in the instant claim.
The prior art also teaches “orientation of the easy magnetization axes of these grain” {section 4.1 last paragraph, Fig 6}  which reads on the “wherein said region has a region-average easy axis based on average value of said domain easy axis within said region” of instant claim 1.
The prior art teaches “Figure 3a, two different regions can be noticed in the nugget and, based on previous study [21], it has been found that they represent the columnar grain zone along fusion line (the interface between nugget and HAZ), and the equiaxed grain zone in the middle part of the nugget, respectively.” {3.1. Effects of Laser Power on Weld Dimensions 1st paragraph} thereby reading on grain characteristics of instant claims 21-23.
The prior art teaches “Figure 3b more clearly shows the three distinct regions in a laser weld” {3.1. Effects of Laser Power on Weld Dimensions 1st paragraph} thereby reading on the additional region of instant claim 25.
The prior art teaches laser welding of the sintered NdFeB which reads on the welded structure of instant claim 31. The prior art further teaches solidification {4.1. Characteristics of Microstructures of a Laser Spot Weld 1st paragraph} and therefore reads on the solid bulk magnet of instant claim 32.
It is noted that the prior art does not explicitly teach “wherein each of said magnetic domains has a domain magnetic axis, wherein each said domain magnetic axis is substantially aligned with said region-average magnetic axis, and wherein said plurality of magnetic domains is characterized by an average magnetic domain size” {claim 1}, “wherein each of said magnetic domains has a domain easy axis that is dictated by a crystallographic texture of said metal-containing grains” {claim 1}, “wherein said region-average magnetic axis and said region-average easy axis form a region-average alignment angle θ that has a θ standard deviation of less than 30° based on alignment-angle variance within said plurality of magnetic domains” {claim 1}, θ standard deviation values {claims 3-5}, region-average alignment angle θ {claims 6-10}, standard deviation of region-average easy axis {claims 11-14},  each said domain easy axis is substantially aligned with said region-average easy axis {claim 15}, magnetic domain size and grain size {claims 16-20}, said region has a characteristic length scale selected from 100 microns to 1 meter {claim 24}, said additional region is contained at a corner or edge of said permanent-magnet structure {claim 26}, said additional region is contained at a surface of said permanent-magnet structure {claim 27}, and said additional region has a different composition compared to said region {claim 28} of the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification, [00108]-[00116], [00167]-[00171]}; Prior art – {2. Materials and Methods}]. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733